Order entered December 22, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00892-CR

                          WILLIAM LEIGH MUZOLF, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                             Trial Court Cause No. 2-13-67

                                          ORDER
       We GRANT the State’s December 21, 2015 second motion to extend time to file a brief.

The State’s brief is DUE on or before January 20, 2016.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE